710 S.E.2d 43 (2011)
Phillip M. PROPST
v.
Alvin KELLER, Jr., et al, Secretary of N.C. Dept. of Correction.
No. 163P11.
Supreme Court of North Carolina.
June 15, 2011.
Phillip M. Propst, for Propst, Phillip M.
Kathleen N. Bolton, Assistant Attorney General, for Keller, Alvin, et al.
LaToya Powell, Assistant Attorney General, for State of North Carolina.
James C. Gaither, Jr., District Attorney, for State of North Carolina.


*44 ORDER

Upon consideration of the petition filed by Plaintiff on the 27th of April 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 15th of June 2011."